DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 12/20/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Per H. Larsen, Reg. No. 61,494, on 01/06/2022.
The claims filed on 12/20/2021 have been amended as follows: 
In claim 6, line 3, replace “may be associated” with “is associated”.
In claim 50, line 3, replace “may be associated” with “is associated”.
Delete claims 24-45.
Delete claims 59-67.
Delete claim 69.
Delete claim 71.

Allowable Subject Matter
Claims 1-23, 46-58, 68 and 70 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 46, 68 and 70. Specifically, the examiner’s best prior art by Shao (US 2009/0021646 A1) does not teach “the combination index value is a single integer uniquely indicating the first beam index and the one or more additional beam indices” as recited in claims 1, 46, 68 and 70. 
Therefore, claims 1, 46, 68 and 70 are considered distinct from prior art and are allowable. Since claims 2-23 are depending on claim 1, and claims 47-58 are depending on claim 46, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/            Primary Examiner, Art Unit 2631